DETAILED ACTION
Claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "wherein the runtime patching comprises: blocking processing of the runtime event; toggling a global state to force a method entered to yield to a runtime code patching infrastructure if the method entered has not yet been patched; requesting executing threads to yield to the runtime code patching infrastructure; responsive to an executing thread yielding, patching any method found running on the executing thread; and once all threads have been processed, unblocking the runtime event processing". It is unclear whether “blocking processing of the event” and “unblocking the runtime event processing” is the same instance as the first “blocking processing of the runtime event” and “unblocking the runtime event processing” in claim 1 or if it is another iteration of blocking and unblocking being done under the runtime patching. 

Claim 20 recites the limitation "wherein the runtime patching comprises: blocking processing of the runtime event; toggling a global state to force a method entered to yield to a runtime code patching infrastructure if the method entered has not yet been patched; requesting executing threads to yield to the runtime code ". It is unclear whether “blocking processing of the event” and “unblocking the runtime event processing” is the same instance as the first “blocking processing of the runtime event” and “unblocking the runtime event processing” in claim 15 or if it is another iteration of blocking and unblocking being done under the runtime patching. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 16 and 18-20 rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.  
Claim 15 is directed to a computer system comprising a just-in-time compiler and a runtime environment which are interpreted as software. Computer software is functional descriptive material; however, function descriptive material is non-statutory when claimed as descriptive material per se. When functional descriptive material is recorded on some non-transitory computer-readable medium or comprises a processor coupled to memory, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Since claim 15 does not recite the software as being recorded on a non-transitory computer readable medium or comprises a processor coupled to memory, the 

Dependent claims 16, 18, 19 and 20 are dependent claims that depend from claim 15. They fail to correct the deficiencies of claim 15, therefore they are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Charnell et al. (US-PGPUB-NO: 2002/0029357 A1) hereinafter Charnell, in further view of Yanluo (Just-In-Time Code Patching Framework Used In CS Read Barrier, 05/2019).

As per claim 1, Charnell teaches a computer-implemented method for runtime code patching (“The interpreter will start execution at the beginning of block B2. If the bytecode at 3000 is executed enough, it will later be compiled. The next time the glue is told to interpret from 3000, it will recognise that there is a compiled version of B2. It will amend the `callglue` line of OL1 (automatically) to `goto . . .` to direct control to the compiled version. This is known as "patching" (see Agent's Reference No.12 of this specification). Thus, the next time the outlier OL1 is called, the control will be transferred directly to B2, without the glue being used. (See also Agent's Reference No.1 of this specification),” see Charnell paragraph [0421]), comprising: determining, by a runtime environment, that a runtime event occurred (“Each thread has its own stack. In the preferred embodiment, the stack of every thread to which the compiled code may have had access is examined, or simply the stack of every thread is examined,” see Charnell paragraph [0846], wherein the stack is interpreted as a runtime event); in response to the determination, by the runtime environment: blocking processing of the runtime event (“In order to examine a stack, the thread to which that stack relates is stopped for a certain period of time,” see Charnell paragraph [0847]); and unblocking the runtime event to continue execution (“Once all of the frames in the stack have been examined, then in step 5042 the thread is restarted, or the return barrier is removed,” see Charnell paragraph [0852]).
runtime patching a method in response to an executing thread associated with the method yielding, wherein each executing thread receives runtime patching and wherein only methods currently executing are runtime patched. However, Yanluo teaches runtime patching a method in response to an executing thread associated with the method yielding (“Firstly, during the GC-start pause, all jitted method bodies currently on stack in each thread need be patched with the load-and-compare (i.e. range check) instructions because they must run with rdbar once the pause ends and CS is active,” see Yanluo Paragraph [0003]), wherein each executing thread receives runtime patching (“Since the GC already does a stack walk for each thread during the GC-start pause to collect root objects, it simply calls a helper to patch the method body as it visits each jitted frame,” see Yanluo paragraph [0003]) and wherein only methods currently executing are runtime patched (“In addition to its extensibility, another advantage of this patching strategy is flexibility in that a method is patched only if it’s executed,” see Yanluo paragraph [0010]).
Charnell and Yanluo are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Charnell’s teaching of improvements in the performance of various operations within such a system by managing memory using stack walking with Yanluo’s teaching of reducing 

As per claim 2, Charnell modified with Yanluo teaches further comprising: invoking a runtime code patching infrastructure on each yielded thread (“it simply calls a helper to patch the method body as it visits each jitted frame,” see Yanluo paragraph [0003], wherein the helper is interpreted as the patching infrastructure); in response to a first call to the runtime code patching infrastructure by one of the yielded threads: code patching any method found on a call stack of the one of the yielded threads; marking the one of the yielded threads as processed (“In the case of multiple threads all attempt to patch the sites at the same time, which is of itself a rare occurrence, we do not block them and serialize their accesses, but rather let them go through the patching helper because the effect of patching should be idempotent such that doing it multiple times should leave no side effect provided an instruction is patched atomically,” see Yanluo paragraph [0010]); and cancelling future instructions for the one of the yielded threads to call the runtime code patching infrastructure at a next yield (“When all helpers return, methodBodyPatchState now matches globalPatchState and subsequent calls to the method will simply fall through in the mainline without going to the snippet,” see Yanluo paragraph [0010]).

As per claim 3, Charnell modified with Yanluo teaches further comprising: in response to a call to a method that has not been processed (“We introduce a state value for each jitted method body. For the purpose of CS, it can represent 2 states: NOT_PATCHED (i.e. all CS patch sites contain rdbar instr), or PATCHED (all CS patch sites contain nop instr),” see Yanluo paragraph [0005]): runtime patching the method being called (“if they don’t match, we need to patch/unpatch the method body to the other state,” see Yanluo paragraph [0005]); and deactivating a conditional jump to the runtime code patching infrastructure in a prologue of the method being called (“The goal is to patch and replace the compare/jump instruction with nop’s,” see Yanluo paragraph [0001]).

As per claim 4, Charnell modified with Yanluo teaches wherein the determining comprises: updating a global condition flag (“globalPatchState can be updated as follows,” see Yanluo paragraph [0006]); and by the runtime environment, checking the global condition flag when each method is invoked (“So upon method entry, we compare the per-method state with the global one,” see Yanluo paragraph [0005]).

As per claim 5, Charnell modified with Yanluo teaches further comprising determining, by the runtime environment, that the runtime event invalidates compile-time assumptions (“If an assumption has been made which is to be overridden, preferably, the class loader calls into the manager of the compiled code. That call may lead to the adjustment of the compiled code as indicated above,” see Charnell paragraph [1272]).

As per claim 6, Charnell modified with Yanluo teaches wherein the runtime patching comprises: blocking processing of the runtime event (“In order to examine a stack, the thread to which that stack relates is stopped for a certain period of time,” see Charnell paragraph [0847]); toggling a global state to force a method entered to yield to a runtime code patching infrastructure if the method entered has not yet been patched (“globalPatchState can be updated as follows: At CS start: globalPatchState |= MASK_CS_PATCH; At CS end: globalPatchState &= ~MASK_CS_PATCH,” see Yanluo paragraph [0006], wherein the globalPatchState can be updated (i.e., toggled) in order to trigger patching or unpatching); requesting executing threads to yield to the runtime code patching infrastructure (“it simply calls a helper to patch the method body as it visits each jitted frame,” see Yanluo paragraph [0003], wherein the helper is interpreted as the patching infrastructure); responsive to an executing thread yielding, patching any method found running on the executing thread (“In the case of multiple threads all attempt to patch the sites at the same time, which is of itself a rare occurrence, we do not block them and serialize their accesses, but rather let them go through the patching helper because the effect of patching should be idempotent such that doing it multiple times should leave no side effect provided an instruction is patched atomically,” see Yanluo paragraph [0010]); and once all threads have been processed, unblocking the runtime event processing (“Once all of the frames in the stack have been examined, then in step 5042 the thread is restarted, or the return barrier is removed,” see Charnell paragraph [0852]). 

As per claim 7, Charnell modified with Yanluo teaches wherein the runtime event is chosen from the group consisting of a request to profile the generated method (see code snippit “jitLazyCodePatchHelper” Yanluo) and a garbage collection event by the runtime environment (“where outlinedRdbarLabel performs additional range check and calls the GC helper for object relocation,” see Yanluo paragraph [0001]).

As per claim 8, Charnell modified with Yanluo teaches wherein runtime patching comprises: recording a patch location in a side data structure (“For CS bit, the helper is defined as void concurrentScavengePatchMethodBody(void* methodBodyStateAddr), which takes as argument the address of methodBodyPatchState in the method body” see Yanluo paragraph [0010]); and changing one or more instructions located at the patch location (“Inside the function, it uses the address to retrieve the method body info such as its list of patch sites. Patching is performed at each site,” see Yanluo paragraph [0010]).

As per claim 9, Charnell modified with Yanluo teaches wherein the runtime patching atomically patches all executing methods (“Instruction patching needs to be done atomically,” see Yanluo paragraph [0012]).

As per claim 10, Charnell teaches a method for code patching (“The interpreter will start execution at the beginning of block B2. If the bytecode at 3000 is executed enough, it will later be compiled. The next time the glue is told to interpret from 3000, it will recognise that there is a compiled version of B2. It will amend the `callglue` line of OL1 (automatically) to `goto . . .` to direct control to the compiled version. This is known as "patching" (see Agent's Reference No.12 of this specification). Thus, the next time the outlier OL1 is called, the control will be transferred directly to B2, without the glue being used. (See also Agent's Reference No.1 of this specification),” see Charnell paragraph [0421]), comprising: in response to a runtime event in a first thread of a program comprising a plurality of threads (“In step 5022 a thread is selected whose stack is to be examined,” see Charnell paragraph [0849]); waiting for an executing thread in the plurality of threads to yield (“In step 5024 that thread is stopped,” see Charnell paragraph [0849]).
Charnell does not explicitly teach a lazy runtime code patching (“More detailed design on the lazy self-patching mechanism,” see Yanluo paragraph [0005]), triggering method entries in the plurality of threads to call a code patching infrastructure of a runtime environment and in response to the executing thread yielding, runtime patching a method on a call stack belonging to the executing thread by the code patching infrastructure. However, Yanluo teaches lazy runtime code patching, triggering method entries in the plurality of threads to call a code patching infrastructure of a runtime environment (“it simply calls a helper to patch the method body as it visits each jitted frame,” see Yanluo paragraph [0003], wherein the helper is interpreted as the patching infrastructure) and in response to the executing thread yielding, runtime patching a method on a call stack belonging to the executing thread by the code patching infrastructure (“In the case of multiple threads all attempt to patch the sites at the same time, which is of itself a rare occurrence, we do not block them and serialize their accesses, but rather let them go through the patching helper because the effect of patching should be idempotent such that doing it multiple times should leave no side effect provided an instruction is patched atomically,” see Yanluo paragraph [0010]).
Charnell and Yanluo are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Charnell’s teaching of improvements in the performance of various operations within such a system by managing memory using stack walking with Yanluo’s teaching of reducing the cost of patch/unpatching to incorporate a patching helper to leave no side effect when patching instructions atomically.

As per claim 11, Charnell modified with Yanluo teaches further comprising: in response to the patching of the method, restoring an entry sequence in the runtime patched method (“# restore r1 r2 since they could be clobbered after the call” see Yanluo “jitLazyCodePatchHelper”.

As per claim 12, Charnell modified with Yanluo teaches wherein the runtime patching atomically patches all executing methods (“Instruction patching needs to be done atomically,” see Yanluo paragraph [0012]).

As per claim 13, Charnell modified with Yanluo teaches further comprising: detecting invocation of a new method being called from the executing thread (“Inside the function, it uses the address to retrieve the method body info such as its list of patch sites. Patching is performed at each site,” see Yanluo paragraph [0010], wherein each method body contains information to invoke the helper); and in response to the detecting, triggering the new method to call the code patching infrastructure of the runtime environment (“For CS bit, the helper is defined as void concurrentScavengePatchMethodBody(void* methodBodyStateAddr), which takes as argument the address of methodBodyPatchState in the method body,” see Yanluo paragraph [0010], wherein the helper is interpreted as the code patching infrastructure).

As per claim 14, Charnell modified with Yanluo teaches further comprising, by the code patching infrastructure: recording a patch location in a side data structure (“For CS bit, the helper is defined as void concurrentScavengePatchMethodBody(void* methodBodyStateAddr), which takes as argument the address of methodBodyPatchState in the method body” see Yanluo paragraph [0010]); and changing an instruction located at the patch location (“Inside the function, it uses the address to retrieve the method body info such as its list of patch sites. Patching is performed at each site,” see Yanluo paragraph [0010]).

As per claim 15, this is the system claim to computer-implemented method claim 1. Therefore it is rejected for the same reasons as above. 

As per claim 16, Charnell modified with Yanluo teaches wherein the runtime environment comprises a JAVA runtime environment (“This invention is preferably related to the optimisation of the runtime representation of object-oriented computer languages by means of runtime compilation technology and preferably to the optimisation of the runtime representation of object-oriented computer languages by means of runtime compilation technology. Aspects of the invention are related to optimised execution of virtual machines, and in particular Java virtual machines,” see Charnell paragraph [0018]).

As per claim 17, Charnell modified with Yanluo teaches a processor coupled to a memory (“The hardware also includes one or more processors/control means 30 and memory 32,” see Charnell paragraph [0016]), the memory containing instructions for the just-in-time compiler and the runtime environment (“JIT compilers were designed for use on desktop computer systems having plenty of memory. The memory allocated to the compiler is generally so great that the amount of buffer space available to the compiler is, in practice, unlimited,” see Charnell paragraph [0028]).

As per claim 18-20, these are the system claims to computer-implemented method claims 2, 3 and 6 respectively. Therefore they are rejected for the same reasons as above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tan et al. (US-PGPUB-NO: 2015/0370560 A1) teaches a method of controlling execution of a computer program comprising parsing code to identify one or more indirect branches, creating a branch ID data structure that maps an indirect branch location to a branch ID, which is the indirect branch’s equivalence class ID.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193